Citation Nr: 0939927	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-09 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  Jurisdiction of the claims file was subsequently 
transferred to the San Diego RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to ionizing radiation during 
service and the probability of causation of prostate cancer 
due to radiation was found to be from 24.92 to 23.60 percent 
based upon estimates from the Veteran's radiation doses.  

3.  The Veteran's prostate cancer was not manifested during 
service or for many years following separation from service, 
and is not otherwise shown to be attributable to his service 
or his exposure to ionizing radiation.  


CONCLUSION OF LAW

Prostate cancer was neither incurred in, nor aggravated by 
active service, nor was it due to exposure to radiation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2006, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided.  As 
such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2006 notice was given prior to the 
appealed AOJ decision, dated in July 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran contends that his prostate cancer is related to 
his verified in-service exposure to radiation.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The available service treatment records (STRs) reflect no 
complaints of a prostate-related condition.  The Veteran was 
first treated for prostate-related complaints in the 1990s.  
He was diagnosed as having prostate cancer in 2005.  

There is no question that the Veteran has a history of 
prostate cancer and it is a radiogenic disease pursuant to 
the regulations.  Also, it has been confirmed that the 
Veteran is a radiation-exposed veteran.  Relevant treatment 
records reflect treatment and removal of a cancerous tumor in 
the prostate.  These records, however, do not reflect an 
opinion linking the Veteran's prostate cancer to service.  
The main question before the Board is whether the Veteran's 
prostate cancer is causally or etiologically related to 
service.  

Prostate cancer is not listed under 38 C.F.R. § 3.309(d)(2), 
as being presumed due to radiation exposure in radiation-
exposed veterans.  Although the Veteran is considered a 
radiation-exposed veteran, prostate cancer is not one of the 
presumptive diseases noted under 3.309(d) to allow service 
connection on a presumptive basis.  

Because prostate cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311, and because the Veteran is asserting 
that his exposure to ionizing radiation in service resulted 
in this cancer, consideration of the provisions of 38 C.F.R. 
§ 3.311 is appropriate in this case. 

As directed under 38 C.F.R. § 3.311, the RO appropriately 
requested whether the Veteran had any radiation exposure.  In 
June 2006, VA requested verification of the Veteran's 
participation in radiation risk activity during service from 
the Defense Threat Reduction Agency (DTRA).  In a response 
dated in May 2007, the Nuclear Test Personnel Review contact 
confirmed that the Veteran was a participant in the Enewetak 
Garrison Force, Post-Operation GREENHOUSE and Operation 
BUSTER-JANGLE, conducted at the Pacific Proving Ground and 
Nevada Test Site, in 1951 and 1952 respectively.  Thus, there 
is no question that the Veteran was indeed exposed to 
radiation in service.  

This response also indicated that DTRA amended its methods of 
determining prostate doses based upon radiation exposure.  
The contact indicated that the new process "established 
conservative theoretical maximum doses utilizing actual 
radiation level measurements and technical calculations from 
atmospheric nuclear test detonations, previously established 
prostate doses, bounding assumptions about exposure scenarios 
and radiation science fundamentals."  It was noted that 
these maximum doses are much higher than previous dose 
assessments and this provides the maximum benefit of the 
doubt to veterans and ensures that the reported doses are not 
less than the actual doses.  Essentially, this new process 
shows the worst-case parameters and assumptions that not all 
of which the Veteran may have encountered in service.  The 
Veteran's testimony was reviewed to ensure that there was an 
accurate assessment of his actual exposure and to ensure that 
no higher dose could be found.  Thus, the Veteran's doses 
during both instances of exposure in service are not more 
than 18 rem for his external gamma dose, 0.5 rem for external 
neutron dose, 4.5 rem for internal committed dose to the 
prostate (alpha), and 2 rem for internal committed dose to 
the prostate (beta + gamma).  

In June 2007, the Veteran's claims file was transferred to 
the Strategy Development Staff of the VA Compensation and 
Pension Service for an opinion regarding his prostate cancer 
and its relationship to service.  In a response the following 
month, the Chief Public Health and Environmental Hazards 
Officer indicated that it was unlikely that the Veteran's 
prostate cancer was attributable to his in-service exposure 
to ionizing radiation.  In reaching this opinion and after 
review of pertinent treatise evidence, the officer indicated 
that the prostate's sensitivity to radiation carcinogenesis 
appears to be relatively low and has not been clearly 
established.  Additionally, the officer input the Veteran's 
data in the Interactive Radioepidemiological Program of the 
National Institute for Occupation Safety and Health to 
estimate the likelihood that the Veteran's prostate cancer 
was caused by his exposure to ionizing radiation.  The cancer 
model for all male genitalia was used in this program and the 
software calculated the 99th percentile values for the 
probability of causation of 24.92 percent and 23.60 percent 
for 1951 and 1952, respectively.  Thus, the officer found 
that it was unlikely that the Veteran's prostate cancer was 
attributable to his in-service radiation exposure.  

The Board acknowledges that the Veteran received a letter 
from the Linda Loma VAMC in March 2006.  This letter 
indicated that "[p]rostate cancer is a presumptive condition 
related to exposure to ionizing radiation."  The Board 
recognizes that this may have confused the Veteran, but notes 
that there is no regulation or law to support this statement, 
and the applicable regulations are as outlined above in this 
decision.  

As prostate cancer is not a presumptive disease for 
radiation-exposed veterans and there is no clinical finding 
linking the Veteran's prostate cancer to exposure to 
radiation, service connection is denied under 38 C.F.R. § 
3.309 or the alternative framework of 38 C.F.R. § 3.311.  
Although prostate cancer is recognized as a radiogenic 
disease, as discussed above, the Veteran does not meet other 
regulatory requirements to establish service connection as 
his prostate cancer has not been shown to be attributable to 
his radiation exposure.  In fact, the Chief Public Health and 
Environmental Hazards Officer found it unlikely that the 
Veteran's prostate cancer was caused by his radiation 
exposure based upon the probability considering the Veteran's 
doses.  Absent competent medical evidence of record linking 
radiation exposure to the Veteran's subsequent prostate 
cancer, service connection for prostate cancer is denied both 
on a presumptive basis (38 C.F.R. § 3.309) and pursuant to 
38 C.F.R. § 3.311.  

The Veteran is also not entitled to service connection for 
prostate cancer on a direct basis.  Consistent with the 
Veteran's assertions, there is no evidence that he was 
treated in service for any prostate-related conditions.  
Additionally, relevant treatment records reflect the onset of 
his prostate problems as occurring in the late 1990s, with a 
diagnosis of prostate cancer in 2005.  Cancer was diagnosed 
over 50 years following his separation from service.  As 
noted above, there are no clinical opinions of record linking 
the Veteran's prostate cancer to a disease or injury incurred 
in service, including the exposure to radioactive materials.

The Board is sympathetic to this Veteran's assertions, but 
the only evidence of record linking the Veteran's radiation 
exposure prostate cancer is his own statements.  The Veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of his prostate cancer or the 
level of exposure to ionizing radiation he received in 
service, as there is no evidence of record that the Veteran 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent a competent 
medical opinion linking the Veteran's prostate cancer to 
service, service connection must also be denied on a direct 
basis.  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


